Fourth Court of Appeals
                               San Antonio, Texas
                                       July 3, 2019

                                   No. 04-19-00329-CR

                                     Jaime FLORES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CR-6091
                     Honorable Kevin M. O’Connell, Judge Presiding

                                          ORDER

      This appeal is DISMISSED.

      It is so ORDERED on July 3, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court